By the Court.
1. The object of the rule of court is, that nothing less than evidence supported by oath shall be admitted. It was clearly within the discretion of the court below to admit oral testimony.
2. The bill of exceptions does not state the whole of the evidence. The letters relied upon by the defendant are only part of the evidence. If the evidence was conflicting, the finding of the judge of the court below was final. Whether the evidence was conflicting or not, as all the evidence does not appear, wei cannot revise such finding, and as no error of law is shown, the

Exceptions must he overruled.